           Case 1:19-cv-04389-VEC Document 31 Filed 09/14/20 Page 1 of 3

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 9/14/2020
 -------------------------------------------------------------- X
 1979 FAMILY TRUST LICENSOR, LLC                                :
 and ROCKEFELLER & CO. LLC,                                     :
                                                                :
                                              Plaintiffs,       :
                                                                :    19-CV-4389 (VEC)
                            -against-                           :
                                                                :        ORDER
 MEHAL J. DARJI aka MEHAL                                       :
 ROCKEFELLER and ROCKEFELLER                                    :
 MANAGEMENT CO.,                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 21, 2020, Plaintiffs 1979 Family Trust Licensor, LLC and

Rockefeller & Co. LLC filed a motion seeking entry of an order finding Defendants Mehal J.

Darji aka Mehal Rockefeller and Rockefeller Management Co. in contempt for violating the

Court’s Default Judgment, entered in this case on August 19, 2019 (Dkts. 22, 24);

        WHEREAS the Court has considered the facts and legal arguments set forth in Plaintiffs

Motion, including the accompanying memorandum of law and the declaration of James D.

Weinberger, Esq. and the exhibits attached thereto and found that Defendants willfully,

knowingly, and intentionally violated the terms of the Default Judgment, including by engaging

in the Recent Infringing Activities (as defined in the Motion);

        WHEREAS the relief requested in the Motion is necessary and proper to compensate

Plaintiffs for the continuing violations of the Default Judgment and to coerce Defendants to

comply with the Default Judgment in the future;

        WHEREAS Defendants were ordered to show cause why Plaintiffs’ proposed order

ought not be entered (Dkt. 29);



                                                   Page 1 of 3
        Case 1:19-cv-04389-VEC Document 31 Filed 09/14/20 Page 2 of 3




      WHEREAS Plaintiffs filed an affidavit of service reflecting timely service of the Order to

Show Cause on Defendants (Dkt. 30);

      WHEREAS Defendants failed to respond to the Order;

      IT IS HEREBY ORDERED THAT:

      1. The relief requested in the Motion is granted as set forth herein.

      2. Within seven (7) days from the date of this Order, Plaintiffs shall submit to the Court

          an accounting of their attorneys’ fees and costs incurred in connection with preparing

          and filing of the Motion.

      3. Within thirty (30) days of the Court’s order approving the Plaintiffs’ submission in

          Paragraph 2 above, Defendants shall pay to Plaintiffs a sum equal to Plaintiffs’

          attorneys’ fees and costs associated with preparing and filing of the Motion, or such

          sum as modified and approved by the Court.

      4. Starting thirty (30) days after the date of this Order, if Defendants have not ceased

          engaging in the Recent Infringing Activities and attained compliance with the Default

          Judgment, Defendants shall pay a fine to the Clerk of the Court in the amount of

          $1,000 per day until Defendants have fully ceased engaging in the Recent Infringing

          Activities and attained compliance with the Default Judgment.

      5. The terms and conditions of this Order shall be immediately effective and enforceable

          upon its entry.

      6. This Court shall retain jurisdiction to hear and determine all matters arising from or

          related to this Order.




                                          Page 2 of 3
        Case 1:19-cv-04389-VEC Document 31 Filed 09/14/20 Page 3 of 3




      The Clerk of Court is respectfully directed to terminate the open motion at docket entry

24.

SO ORDERED.
                                                   _________________________________
Date: September 14, 2020                            VALERIE CAPRONI
      New York, NY                                  United States District Judge




                                         Page 3 of 3
